Citation Nr: 1454903	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  14-23 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to November 1952.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California as a fully developed claim (FDC) pursuant to the VA's program to expedite VA claims.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into account the existence of this electronic record.  The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, specifically VA treatment records dated from September 2012 to April 2014.  These records were reviewed by the RO in the April 2014 statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to noise exposure during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran filed his September 2012 claim of service connection for bilateral hearing loss as a fully developed claim (FDC).  

A claim submitted in a FDC status limits the need for further development of the claim by VA.  When filing a FDC, a veteran is to submit all evidence relevant and pertinent to his/her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  See VA Form 21-526EZ.  The notice that accompanies the FDC form informs the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the veteran satisfies the duty to notify.  

The Veteran received this notice in the information accompanying the VA Form 21-526EZ and submitted an FDC certification along with his September 2012 claim, prior to the RO's initial decision on that claim in January 2013.  Therefore, the timing requirement of the notice as set forth in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) has been met.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, the duty to notify has been met. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, service treatment records, service personnel records, September 1998 private audiogram report, VA treatment records, December 2012 VA examination report, and statements from the Veteran are associated with the record.  The VA examination is adequate as it is based upon a review of the claims file, an examination of the Veteran, and provided a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as other organic diseases of the nervous system which include sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the September 2012 claim, the Veteran requested service connection for bilateral hearing loss.  Throughout the appeal, he contends that this disability is related to noise exposure during service.  The Veteran asserts that as a second Lieutenant in the Marine Corps during World War II he flew a B-25 Mitchell bomber (PBJ Navy Designation) with twin engines which have extremely high engine noise that eventually caused hearing loss for the pilots.  See also September 2013 notice of disagreement; June 2014 statement; March 2014 and September 2014 electronic-mail statements.  An April 2006 VA outpatient treatment record notes the Veteran's history of serving in the Marine Corps flying in B-25 bombers with a history of noise exposure.  At a December 2012 VA examination, the Veteran informed the examiner of his service as a pilot in a B-25 bomber during which he underwent 80 missions and did not wear ear protection.  He submitted a Wikipedia encyclopedia report for the "North American B-25 Mitchell."  That report notes that the only significant complaint about the B-25 was the extremely high noise level produced by its engines; as a result, many pilots eventually suffered various degrees of hearing loss.  It was also noted that crew members and operators on the airshow circuit frequently comment that "the B-25 is the fastest way to turn aviation fuel directly into noise."  

The evidentiary record shows a current diagnosis of bilateral hearing loss for VA purposes, as documented in the September 1998 private audiogram and December 2012 VA audiological examination reports.  See 38 C.F.R. § 3.385; see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise).

On the question of in-service injury or disease, the Board finds that the Veteran is competent to report that he was exposed to loud noise (acoustic trauma) to both ears in service.  The Veteran is also credible as his statements are supported by service personnel records noting that his military occupational specialty (MOS) was a pilot and that he completed foreign service in the Philippine Islands and the Bismarck Archipelago area.  Given, the Veteran's competency to report noise exposure and the reported noise exposure's consistency with his military duties as a pilot and foreign service, the Board finds the Veteran had noise exposure during service.  

In spite of the Veteran's exposure to noise while in service, the evidence demonstrates that symptoms of bilateral hearing loss were not manifest or chronic during this period.  In fact, review of the Veteran's service treatment records shows he demonstrated bilateral unimpaired hearing (15/15) on whisper tests in June 1942, June 1945, December 1945, and June 1951, as well as (20/20) on a coin click test in June 1942 and June 1945.  Such findings do not reveal a showing of chronic symptoms of bilateral hearing loss in service.  Moreover, the Veteran has not alleged the presence of hearing loss or hearing difficulty during service - he has noted it began well after service discharge.  

Moreover, neither the evidence of record nor the Veteran suggests that symptoms of the current bilateral hearing loss have been continuous since separation from service.  VA treatment records dated from June 2004 to April 2014 reflect ongoing audiological evaluations and treatment, to include issuance of hearing aids and a Bluetooth device for his bilateral hearing loss.  At the December 2012 VA audiological examination, the Veteran reported his hearing loss started 15 years prior when he was 75, which dates back to approximately 1997.  He also started using hearing aids 15 years ago, which is approximately 45 years since separation from service in 1952.  Since service, he worked professionally as a lawyer and denied any recreational noise exposure.  He did not meet the criteria for a bilateral hearing loss disability for VA purposes to a compensable degree during the first year after active service.  In fact, bilateral hearing loss meeting VA's definition was not shown until at least 1998 - many years after service.  Therefore, service connection for bilateral hearing loss, on a presumptive basis as a chronic disease, is not available in this case.  

The evidence also demonstrates the Veteran's currently diagnosed bilateral hearing loss is not related to loud noise in honorable active service.  The December 2012 VA examiner concluded the Veteran's hearing loss is less likely than not caused by or a result of military noise exposure.  The examiner noted that the opinion was based on the Veteran's report that his hearing loss disability started when he was 75 years old which is well after separation from service, that the Veteran reported it was accelerated by radiation treatment for an unrelated cancer, and that the current hearing loss is seen in cases of presbycusis.  Presbycusis is defined as "progressive, bilaterally symmetric perceptive hearing loss occurring with age."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1503 (30th ed. 2003).  

The VA examiner provided a rationale that indicated a review of the Veteran's claims file and medical history, which included the Wikipedia encyclopedia report.  The examiner also recorded pertinent examination findings and provided a conclusion with supportive rationale.  Thus, the December 2012 VA medical opinion regarding a relationship between the Veteran's bilateral hearing loss and military noise exposure is thus probative and the Board assigns it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran's submission of this internet article.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the Board finds the article carries little probative weight because it is not associated with an opinion by a medical professional to address its application with the Veteran's current bilateral hearing loss disability.

The Board acknowledges the Veteran is competent to report symptoms of hearing loss that he experiences as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the December 2012 VA medical opinion of record has been provided by a medical professional.  This individual has experience, education, training, and expertise that the Veteran is not shown to have.  As such, this opinion provided by the VA medical professional is more probative than the Veteran's lay statements that his hearing loss is related to service and are afforded greater probative weight regarding service connection in this case.

Based on the evidence of record, the most probative evidence demonstrates that hearing loss is not related to service.   In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


